DETAILED ACTION
Claims 1-15 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/20/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The listing of references in the specification is not a proper information disclosure statement (see Overview of Related Art).  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (see pg. 1, line 30). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Claim Objections
Claim 14 is objected to because of the following informalities:  “a network node” is recited twice, once on line 1 and once on line 2.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: a processor, memory, and transceiver(s) to perform the functions of claim 14. The claim is directed to a network node for use in a wireless network. The preamble of the claim defines neighboring devices within the wireless network, but no limitations pertain as to what performs each of the functions of the network node. The claim needs elements that are necessary to practice the invention. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1 and 12-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wu et al. (US PG Pub 2018/0070281).
As per claim 1, Wu et al. teach a method for configuring a wireless network, wherein the wireless network comprises a network node and a first network device under coverage of the network node, the network node acting as serving network node for the first network device, and the first network device being arranged for transmitting first data to the network node over a first radio link [Wu, ¶ 0004, “As shown in FIG. 1, the UE2 is located at an edge of a cell, and its signals are relatively weak, which is very possible to leave the coverage of the cell.  Furthermore, there exists a terminal nearby which is authorized by a network and has a function of relay, referred to as a relay, such as the UE1.  And in order to avoid traffic interruption, the UE2 may access to an eNB via the relay UE1 after discovering the relay UE1, and proceed with performing normal traffic communications”, The eNB (or network node) provides a coverage area (see dashed oval, Fig. 1) for user devices (or UEs). The eNB acts as a serving node for the first network device (UE1) and the second network device (UE2). The scenario in Fig. 1 outlines a sidelink (or relay, see ¶ 0003) connection between UE2 and UE1, when UE2 is near the cell (or coverage area) edge and experiences a weak signal. UE1 provides relay capabilities, so UE2 may access the serving node. UE1 has a first radio link to eNB. UE2 has a second, independent radio link to eNB. There is a sidelink (or third) radio link between UE1 and UE2.], wherein the method comprises: 
determining the presence of a second network device under coverage of said network node, the second network device being arranged for transmitting second data to a respective serving network node over a second radio link [Wu, ¶ 0090, “In another implementation of step 502, for a remote terminal within coverage of a cell, relay reselection may be performed by using a method shown in FIG. 7”, The second network device (UE2) operates within the coverage area of the network node (eNB, see fig. 1).], 
determining a radio quality of the first radio link, determining a radio quality of the second radio link, determining a radio quality of a third radio link between the second network device and the first network device [Wu, ¶ 0097, “In step 703, the remote terminal transmits the measurement result and the relay identifiers of the relay equipment to the eNB, and the eNB selects an appropriate relay for the remote terminal.  In this step, the relay identifiers of the relay equipment are as described above”, The eNB performs reselection for the remote terminal (UE2). In order to make such a determination, the eNB must have measurement information for the first, second, and third radio links (in addition to further radio links when multiple sidelinks corresponding to multiple potential relays). See also fig. 7, step 702, ¶ 0097.], and 
if the radio quality of the third radio link is higher than the radio quality of the second radio link [Wu, ¶ 0099, “In step 705, the remote terminal may, according to the received indication information fed back by the eNB, determine the relay equipment selected by the eNB for it”], configuring the second network device to transmit the second data to the first network device over the third radio link and the first network device to retransmit, over the first radio link, said second data to the network node [Wu, ¶ 0101, “In this embodiment, after successfully selecting a new relay, the remote terminal may transmit a request for connection establishment to the selected relay, so as to establish connection with the relay”, When UE2 makes a relay (or sidelink) connection with UE1, it sets up (or establishes) its connection to eNB through the third and first radio links.].
As per claim 12, Wu et al. teach the method according to claim 1. Wu et al. also teach further comprising determining an energy availability of the first network device and an energy availability of the second network device, wherein said configuring the second network device to transmit the second data to the first network device over the third radio link and the first network device to retransmit, over [Wu, ¶ 0069, “Hence, in this implementation, the relay equipment may further monitor battery power of itself, and once it is found that its battery power is insufficient, it will deem that the triggering condition for notifying a remote terminal to perform relay reselection is met, and transmit the relay reselection indication information to the remote terminal taking the relay equipment as a relay, so as to trigger the remote terminal to perform relay reselection.  And the relay reselection indication information may be discovery information containing indication information on power insufficiency”, Battery level (or energy availability) is used as a considering factor for UE2 selecting UE1 as its relay terminal (¶ 0076 further discloses that embodiment 1 and embodiment 2 may be combined).].
As per claim 13, Wu et al. teach the method according to claim 1. Wu et al. also teach wherein said configuring the second network device to transmit the second data to the first network device over the third radio link and the first network device to retransmit, over the first radio link, said second data to the network node is carried out also based on at least one among: an indication of a device network to which the first and second network devices belong; an indication of a maximum transmitting power supported by the first and second network devices [Wu, ¶ 0069, “Hence, in this implementation, the relay equipment may further monitor battery power of itself, and once it is found that its battery power is insufficient, it will deem that the triggering condition for notifying a remote terminal to perform relay reselection is met, and transmit the relay reselection indication information to the remote terminal taking the relay equipment as a relay, so as to trigger the remote terminal to perform relay reselection.  And the relay reselection indication information may be discovery information containing indication information on power insufficiency”, Battery level (or energy availability) is used as a considering factor for UE2 selecting UE1 as its relay terminal (¶ 0076 further discloses that embodiment 1 and embodiment 2 may be combined). Battery level effects maximum power level transmission values; a low battery UE2 may need a nearby UE1 to communicate with the eNB.]; an indication about predefined transmission time periods of the first and second network devices; and an indication of position and mobility of the first and second network devices.
As per claim 14, Wu et al. teach a network node for use in a wireless network, wherein the wireless network comprises a network node and a first network device under coverage of the network node, the network node acting as serving network node for the first network device, and the first network device being arranged for transmitting first data to the network node over a first radio link [Wu, ¶ 0004, “As shown in FIG. 1, the UE2 is located at an edge of a cell, and its signals are relatively weak, which is very possible to leave the coverage of the cell.  Furthermore, there exists a terminal nearby which is authorized by a network and has a function of relay, referred to as a relay, such as the UE1.  And in order to avoid traffic interruption, the UE2 may access to an eNB via the relay UE1 after discovering the relay UE1, and proceed with performing normal traffic communications”, The eNB (or network node) provides a coverage area (see dashed oval, Fig. 1) for user devices (or UEs). The eNB acts as a serving node for the first network device (UE1) and the second network device (UE2). The scenario in Fig. 1 outlines a sidelink (or relay, see ¶ 0003) connection between UE2 and UE1, when UE2 is near the cell (or coverage area) edge and experiences a weak signal. UE1 provides relay capabilities, so UE2 may access the serving node. UE1 has a first radio link to eNB. UE2 has a second, independent radio link to eNB. There is a sidelink (or third) radio link between UE1 and UE2.], wherein the network node is arranged for: 
determining the presence of a second network device under coverage of said network node, the second network device being arranged for transmitting second data to a respective serving network node over a second radio link [Wu, ¶ 0090, “In another implementation of step 502, for a remote terminal within coverage of a cell, relay reselection may be performed by using a method shown in FIG. 7”, The second network device (UE2) operates within the coverage area of the network node (eNB, see fig. 1).], 
[Wu, ¶ 0097, “In step 703, the remote terminal transmits the measurement result and the relay identifiers of the relay equipment to the eNB, and the eNB selects an appropriate relay for the remote terminal.  In this step, the relay identifiers of the relay equipment are as described above”, The eNB performs reselection for the remote terminal (UE2). In order to make such a determination, the eNB must have measurement information for the first, second, and third radio links (in addition to further radio links when multiple sidelinks corresponding to multiple potential relays). See also fig. 7, step 702, ¶ 0097.], and 
if the radio quality of the third radio link is higher than the radio quality of the second radio link [Wu, ¶ 0099, “In step 705, the remote terminal may, according to the received indication information fed back by the eNB, determine the relay equipment selected by the eNB for it”], configuring the second network device to transmit the second data to the first network device over the third radio link and the first network device to retransmit, over the first radio link, said second data to the network node [Wu, ¶ 0101, “In this embodiment, after successfully selecting a new relay, the remote terminal may transmit a request for connection establishment to the selected relay, so as to establish connection with the relay”, When UE2 makes a relay (or sidelink) connection with UE1, it sets up (or establishes) its connection to eNB through the third and first radio links.].
As per claim 15, Wu et al. teach a device network for use in a wireless network, wherein the device network comprises a first network device arranged for transmitting first data over a first radio link, and a second network device arranged for transmitting second data over a second radio link, wherein with the first and second network devices under coverage of a network node of the cellular network, and with the network node acting as serving network node for the first network device [Wu, ¶ 0004, “As shown in FIG. 1, the UE2 is located at an edge of a cell, and its signals are relatively weak, which is very possible to leave the coverage of the cell.  Furthermore, there exists a terminal nearby which is authorized by a network and has a function of relay, referred to as a relay, such as the UE1.  And in order to avoid traffic interruption, the UE2 may access to an eNB via the relay UE1 after discovering the relay UE1, and proceed with performing normal traffic communications”, The eNB (or network node) provides a coverage area (see dashed oval, Fig. 1) for user devices (or UEs). The eNB acts as a serving node for the first network device (UE1) and the second network device (UE2). The scenario in Fig. 1 outlines a sidelink (or relay, see ¶ 0003) connection between UE2 and UE1, when UE2 is near the cell (or coverage area) edge and experiences a weak signal. UE1 provides relay capabilities, so UE2 may access the serving node. UE1 has a first radio link to eNB. UE2 has a second, independent radio link to eNB. There is a sidelink (or third) radio link between UE1 and UE2.]: 
if the radio quality of the third radio link is higher than the radio quality of the second radio link [Wu, ¶ 0099, “In step 705, the remote terminal may, according to the received indication information fed back by the eNB, determine the relay equipment selected by the eNB for it”], the second network device is arranged for transmitting the second data to the first network device over the third radio link and the first network device is arranged for retransmitting, over the first radio link, said second data to the network node [Wu, ¶ 0101, “In this embodiment, after successfully selecting a new relay, the remote terminal may transmit a request for connection establishment to the selected relay, so as to establish connection with the relay”, When UE2 makes a relay (or sidelink) connection with UE1, it sets up (or establishes) its connection to eNB through the third and first radio links.].
Allowable Subject Matter
Claims 2-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Namely, the claimed first physical random access channel, first synchronization signals, second random access channel, second synchronization signals, and how they are used within the claim are considered to be patentably distinct from the cited prior art. This is especially true when the claim is interpreted in light of the specification (see pg. 12, line 31 through pg. 14, line 3 of the applicant’s specification). See also MPEP 2111. Based on this reasoning, the examiner considers claim 2 (and further dependent claims 3-11) to contain allowable subject matter.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The reference, Koo et al. (US PG Pub 2015/0131540), teaches initiating inter-device communication based upon downlink (DL) reception power (see fig. 4, ¶s 0028-0030).
The reference, Oh et al. (US PG Pub 2014/0213244), teaches switching wireless communication devices to and from a relay switching mode (see at least fig. 1 and ¶ 0080).
The reference, Novak et al. (US PG Pub 2013/0005240), teaches ad-hoc communication between sensory devices for the purposes of relaying sensory information to the network (see at least figs. 5A, 5B, and 6B). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL H. MASUR whose telephone number is (571)270-7297.  The examiner can normally be reached on Monday to Friday, 6 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Q Ngo can be reached on (571)272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Date: 2/26/21
/PAUL H MASUR/Primary Examiner, Art Unit 2464